 

Exhibit 10.29

LEASE SCHEDULE NO. 010R

MAR 08 2018

“This Lease Schedule No. 010R replaces Lease Schedule No. 010.”

This Lease Schedule is issued pursuant to the Lease Agreement Number ST053006
dated May 30, 2006. The terms of the Lease Agreement and serial numbers
contained on Certificate of Acceptance Numbers ST053006-010-001 thru
ST053006-010-035, ST053006-010-037 thru ST053006-010-041, ST053006-010-043 and
ST053006-010-044 are a part hereof and are incorporated by reference herein.

 

LESSOR

 

LESSEE

Farnam Street Financial, Inc.

 

Staar Surgical Company

240 Pondview Plaza

 

1911 Walker Avenue

5850 Opus Parkway

 

Monrovia, CA 91016

Minnetonka, MN 55343

 

 

 

 

 

SUPPLIER OF EQUIPMENT

 

LOCATION OF EQUIPMENT

Various

 

Various

 

Initial Term of Lease from Commencement Date: 24 months

Monthly Lease Charge: $63,369.00

Delivery and Installation: March 2017 – February 2018

Commencement Date: March 1, 2018

Security Deposit: $157,564.00. Provided that there has been no event of default
and Lessee has returned all of the Equipment under this Lease Schedule per the
terms of the Lease Agreement, this security deposit will be returned to Lessee.

EQUIPMENT

 

MANUFACTURER QTY MACHINE/MODEL

EQUIPMENT DESCRIPTION (including features)

 

See Attachment A

The total Equipment cost on this Lease Schedule is $1,559,517.57. Interim rent
billed prior to the Commencement date shall not reduce or offset Lessee’s
post-Commencement Monthly Lease Charge obligations hereunder.

 

Every Term is Agreed to and Accepted:

 

Every Term is Agreed to and Accepted:

 

 

 

FARNAM STREET FINANCIAL, INC.

 

STAAR SURGICAL COMPANY

“LESSOR”

 

“LESSEE”

 

 

 

By:

/s/ Steven C. Morgan

 

By:

/s/ Deborah Andrews

Print Name:

Steven C. Morgan

 

Print Name:

Deborah Andrews

Title:

President

 

Title:

Chief Financial Officer

Date:

March 9, 2018

 

Date:

07 MAR 2018

 

 